In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-12-0384-CR
                           ________________________
                                       
                           HECTOR GUERRA, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                    On Appeal from the 64th District Court
                              Hale County, Texas
   Trial Court No. A15307-0312, Honorable Robert W. Kinkaid, Jr., Presiding 

                                       
                                March 20, 2013
                                       
                              MEMORANDUM OPINION
                                       
               Before 	Quinn, C.J., and Hancock and Pirtle, JJ.

Appellant, Hector Guerra, entered a plea of guilty to the offense of criminal nonsupport and, pursuant to a plea agreement, was placed on community supervision for a period of five years.  Subsequently, the State moved to extend appellant's term of community supervision on two occasions.  Appellant agreed to each extension.
Thereafter, the State filed a motion to revoke appellant's community supervision.  At the hearing on the State's motion to revoke, appellant entered a plea of true to the allegations contained in the motion.  After hearing testimony from appellant's witnesses, the trial court entered an order revoking appellant's community supervision and sentencing his to a term of confinement in a State Jail Facility for two years.  Appellant is appealing the trial court's order.  We affirm.
Appellant's attorney has filed an Anders brief and a motion to withdraw.  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. [Panel Op.] 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court's judgment.  Additionally, counsel has certified that he has provided appellant a copy of the Anders brief and motion to withdraw and appropriately advised appellant of his right to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991) (en banc).  The Court has also advised appellant of his right to file a pro se response.  Appellant has filed a response.  
By his Anders brief, counsel reviewed all grounds that could possibly support an appeal, but concludes the appeal is frivolous.  Appellant's response raised no new grounds and was simply a request that the Court review the entire record.  We have reviewed the grounds suggested by counsel and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.
Accordingly, counsels motion to withdraw is hereby granted, and the trial court's judgment is affirmed.

								Mackey K. Hancock
                                                               Justice
Do not publish.